Concurring Opinion.
Bermudez, C. J.
It is not denied that, if a case be appealable at the date of the judgment, its character, in that respect, cannot be altered after judgment, so as to deprive the aggrieved party of the right of appeal, but it is undeniable that, if there be only one judgment and it is divisible, or two judgments which are independent, and the aggrieved party appeals from a part of the judgment, or from that which passes upon an appealable demand, thus acquiescing in the part of judgment or other judgment unappealed from, this Court must proprio motu dismiss the appeal, if it be from an unappealable demand.
In the present case, two judgments were rendered: one homologating the account, as far as not opposed, virtually ordering the distri*430button of a sum exceeding’ $2000; and another judgment on the oppositions, which together call for less than that sum; which judgment directs the distribution of a sum less that $2000, retained to meet the oppositions.
The appeal is taken not from the first distributing more than $2000, but explicitly from the second judgment, which directs a distribution of less than that sum.
The rulings in the Successions of Duran and McDowell, 34 and 35 Ann., far from having been .deviated from, have been faithfully adhered to.
It is unnecessary now to express any opinion on the right of appeal of an opponent who would claim less than $2000 and, with just cause, oppose an account proposing to distribute a fund exceeding that amount. The question is not presented and need not be determined. It is sufficient that the fund ordered by the second judgment, which is that appealed from, to be distributed, does not exceed $2000, to justify a dismissaljM-opno motu.
I, therefore, concur.